The opinion of the court was delivered,
by Lowrie, C. J.
The auditor proceeded on a wrong principle in settling this account. The accountant was not guardian or trustee of his niece, but simply her debtor for her share of her mother’s estate remaining in his hands. Has he paid her ?
She had no guardian, and did not choose to ask for one; but this did not exclude her right to live by her own little fortune. As infant, she had a right to contract debts for necessaries, according to her condition in life, and to call on him to pay them for her out of the money in his hands. And he might lawfully pay them, at the risk of the question whether they were indeed necessaries.
Her own statement shows that she was treated by her uncle with great generosity and liberality, and enjoyed all the privileges of a daughter in his family, and all at his expense, except so far as she chose to incur expenses for herself. We can constitute no relation between them arbitrarily, but must take the relation as the facts show it. We cannot say that, because he was most liberal to her in some respects, therefore and thereby he becomes bound to go further. We must not make his generosity a reason for imposing upon him a duty. Her own account of the matter shows that it was intended that she should freely participate, without charge, in all that was common to the family, and that for all expenses that were personal to herself, she should pay. This was the very best mode of securing her entire freedom in the family.
Her expenses, paid by him during the years 1851 to 1855, inclusive, are so very moderate that we see no difficulty in treating them as necessaries. Those paid by him with her consent, after she arrived at age, 21st September 1857, are of course valid, for she could then ratify and pay even her invalid contracts. If their extravagance has left her some disappointment, she ought not to charge it upon her uncle, for he had no power to prevent it.
*327All that remains to be considered are the items from 1st April 1856, down to 21st September 1857. They amount to $1116.57 in a year and a half. We can find no satisfactory evidence of ratification of these payments after she arrived at age, and we know not how we can treat them all as necessaries. The fact that she had then grown up to womanhood, would require some increase of expense, according to the customs of society, which law always respects, even where morality would require their reform. Besides this, during nearly all that time she was under an engagement to be married to her present husband, who is a wealthy man, and moves in' expensive society; and this, according to the customs of society in large cities, would involve very considerable additions to her personal expenses. A majority of us think that these changes in her circumstances justify an expenditure for necessaries of $400 a year, during the last period of her minority, and we can allow no more than this to stand as payment. We must, therefore, charge the appellant with a balance which a generosity equal to his own could not exact.
Decree. — May 13th 1861. This cause came on for hearing at the late term of this court at Philadelphia, on appeal by both parties from the decree of the Orphans’ Court of Chester • county, and was argued by counsel. And now, on mature consideration thereof, it is ordered and decreed, that the appeal of Samuel W. Lapsley and wife be dismissed at their costs; and on the appeal of William V. Pettit, it is ordered and decreed that the decree of the Orphans’ Court be reversed, and instead thereof, it is now ordered and decreed that the said William V. Pettit pay unto the said Margaret M. Lapsley the sum of $516.59, with interest from October 1st 1858, and that each party pay half the costs of this appeal, and of the proceedings in the Orphans’ Court; and the cause is remanded to the said court in order that this decree may be carried into execution.